 

Exhibit 10.3

 

SEVENTH AMENDMENT TO LEASE

THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is made as of
October 23, 2018, by and between ARE-MA REGION NO. 38, LLC, a Delaware limited
liability company (“Landlord”), and SAGE THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.Landlord and Tenant are now parties to that certain Lease Agreement dated as
of December 21, 2011, as amended by that certain First Amendment to Lease dated
as of October 26, 2012, as further amended by that certain Second Amendment to
Lease dated as of May 9, 2013, as further amended by that certain Third
Amendment to Lease dated as of September 9, 2015 (“Third Amendment”), as further
amended by that certain Fourth Amendment to Lease dated as of October 27, 2015
(the “Fourth Amendment”), as further amended by that certain Fifth Amendment to
Lease dated as of December 9, 2015, and as further amended by that certain Sixth
Amendment to Lease dated as of May 8, 2017 (as amended, the “Lease”).  Pursuant
to the Lease, Tenant leases certain premises consisting of approximately 54,943
rentable square feet of space (“Existing Premises”) in a building located at 215
First Street, Cambridge, Massachusetts (“Building”).  The Existing Premises are
more particularly described in the Lease.  Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Existing Premises by adding approximately 3,499 rentable square feet of space on
the lower level of the Building (the “Sixth Expansion Premises”), as shown on
Exhibit A attached to this Seventh Amendment.  

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Sixth Expansion Premises.  In addition to the Existing Premises, commencing on
the Sixth Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Sixth Expansion Premises.

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

1

 

 

--------------------------------------------------------------------------------

 

2.

Delivery.  Landlord shall use reasonable efforts to deliver (“Delivery” or
“Deliver”) the Sixth Expansion Premises to Tenant on or before the Target Sixth
Expansion Premises Commencement Date with Landlord’s Work in the Sixth Expansion
Premises Substantially Completed.  If Landlord fails to timely Deliver the Sixth
Expansion Premises, Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom, and the Lease with respect to the Sixth Expansion
Premises shall not be void or voidable.  As used herein, the term “Landlord’s
Work” shall mean the construction, at Landlord’s cost and expense, of
improvements in the Sixth Expansion Premises as reflected in the space plan
attached hereto as Exhibit B (“Space Plan”).  Tenant shall have no right to make
any changes to the Space Plan.

The “Sixth Expansion Premises Commencement Date” shall be the earlier to occur
of: (i) the date that Landlord delivers the Sixth Expansion Premises to Tenant
with Landlord’s Work Substantially Completed, or (ii) the date that Landlord
could have delivered the Sixth Expansion Premises to Tenant with Landlord’s Work
with respect to the Sixth Expansion Premises Substantially Completed but for
Tenant Delays.  The “Target Sixth Expansion Premises Commencement Date” shall be
December 1, 2018.  Notwithstanding the foregoing, Tenant acknowledges and agrees
that the Sixth Expansion Premises Commencement Date may occur prior to the
Target Sixth Expansion Premises Commencement Date if Landlord’s Work in the
Sixth Expansion Premises is Substantially Completed prior to the Target Sixth
Expansion Premises Commencement Date.  

Except as otherwise set forth in the Lease or this Seventh Amendment: (i) Tenant
shall accept the Sixth Expansion Premises in their condition as of the Sixth
Expansion Premises Commencement Date; (ii) Landlord shall have no obligation for
any defects in the Sixth Expansion Premises; and (iii) Tenant’s taking
possession of the Sixth Expansion Premises shall be conclusive evidence that
Tenant accepts the Sixth Expansion Premises and that the Sixth Expansion
Premises were in good condition at the time possession was taken.  The Sixth
Expansion Premises shall be delivered to Tenant without any furniture.

Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Sixth Expansion Premises Commencement Date and the
expiration date of the Lease in a form substantially similar to the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit G;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Sixth Expansion Premises, and/or the suitability of the Sixth
Expansion Premises for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Sixth Expansion Premises are suitable for the
Permitted Use.  

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

2

 

 

--------------------------------------------------------------------------------

 

3.

Definition of Premises.  Commencing on the Sixth Expansion Premises Commencement
Date, the defined term “Premises” on Page 1 of the Lease is deleted in its
entirety and replaced with the following:

“Premises:  That portion of the Building (as defined below) containing
approximately 58,442 rentable square feet, consisting of (i) approximately 5,900
rentable square feet on the second floor (“Original Premises”), (ii)
approximately 600 rentable square feet on the second floor (“Expansion
Premises”), (iii) approximately 4,100 rentable square feet on the second floor
(“Second Expansion Premises”), (iv) approximately 7,962 rentable square feet on
the second floor (“Third Expansion Premises”), (v) approximately 3,505 rentable
square feet on the first floor (“Fourth Expansion Premises”), (vi) approximately
8,200 rentable square feet on the third floor (the “Initial Fifth Expansion
Premises”), (vii) approximately 24,676 rentable square feet on the third floor
(the “Subsequent Fifth Expansion Premises”), and (viii) approximately 3,499
rentable square feet on the lower level (the “Sixth Expansion Premises”), all as
determined by Landlord, as shown on Exhibit A.”

Exhibit A attached to the Lease is amended as of the Sixth Expansion Premises
Commencement Date to include the Sixth Expansion Premises as shown on Exhibit A
attached to this Seventh Amendment.

4.

Base Rent.

a.Existing Premises.  Tenant shall continue to pay Base Rent for the Existing
Premises as provided for in the Lease through the Expiration Date (as defined
below).  

b.Sixth Expansion Premises.  Commencing on the Sixth Expansion Premises
Commencement Date, Tenant shall (in addition to Base Rent for the Existing
Premises) commence paying Base Rent with respect to the Sixth Expansion Premises
at the rate of $41.00 per rentable square foot of the Sixth Expansion Premises
per year.  Commencing on January 1, 2020, and continuing thereafter on January
1st of each year (each, an “Sixth Expansion Premises Adjustment Date”), Base
Rent payable with respect to Sixth Expansion Premises shall be increased by
multiplying the Base Rent payable with respect to the Sixth Expansion Premises
immediately before such Sixth Expansion Premises Adjustment Date by 3% and
adding the resulting amount to the Base Rent payable with respect to the Sixth
Expansion Premises immediately before such Sixth Expansion Premises Adjustment
Date.  

5.

Tenant’s Share.  Commencing on the Sixth Expansion Premises Commencement Date,
the defined term “Tenant’s Share” on page 1 of the Lease is deleted in its
entirety and replaced with the following:

“Tenant’s Share for Original Premises and Expansion Premises:  1.77%

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

3

 

 

--------------------------------------------------------------------------------

 

Tenant’s Share for Second Expansion Premises:  1.12%

Tenant’s Share of Third Expansion Premises:  2.17%

Tenant’s Share of Fourth Expansion Premises: 0.96%

Tenant’s Share of Initial Fifth Expansion Premises:  2.24%

Tenant’s Share of Subsequent Fifth Expansion Premises:  6.73%

Tenant’s Share of Sixth Expansion Premises:  0.95%”

For the avoidance of any doubt, (a) commencing on March 1, 2017, the Lease with
respect to the entire Premises was converted to a triple net lease without a
base year, (b) Operating Expenses with respect to the entire Premises, including
the Sixth Expansion Premises, are payable by Tenant on a triple net basis, and
(c) Operating Expenses are not subject to a base year with respect to any
portion of the Premises.

6.

Base Term.  Commencing on the Sixth Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term:  Beginning (i) with respect to the Original Premises, on the
Commencement Date, (ii) with respect to the Expansion Premises, on the Expansion
Premises Commencement Date, (iii) with respect to the Second Expansion Premises,
on the Second Expansion Premises Commencement Date, (iv) with respect to the
Third Expansion Premises, on the Third Expansion Premises Commencement Date, (v)
with respect to the Fourth Expansion Premises, on the Fourth Expansion Premises
Commencement Date, (vi) with respect to the Initial Fifth Expansion Premises, on
the Initial Fifth Expansion Premises Commencement Date, (vii) with respect to
the Subsequent Fifth Expansion Premises, on the Subsequent Fifth Expansion
Premises Commencement Date, (viii) with respect to the Sixth Expansion Premises
on the Sixth Expansion Premises Commencement Date, and ending with respect to
the entire Premises on August 31, 2024 (“Expiration Date”).”

7.

Rentable Area of Premises.  Commencing on the Sixth Expansion Premises
Commencement Date, the defined term “Rentable Area of Premises” on page 1 of the
Lease is deleted in its entirety and replaced with the following:

“Rentable Area:  Approximately 58,442 square feet”

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

4

 

 

--------------------------------------------------------------------------------

 

8.

Parking.  Notwithstanding anything to the contrary contained herein, commencing
on the Sixth Expansion Premises Commencement Date, the number of parking spaces
that Tenant is entitled to license pursuant to Section 8 of the Lease (as
amended by Section 11 of the Third Amendment and Section 8 of the Fourth
Amendment) shall be increased from 50 to 54 parking spaces and all references to
“50” contained in Section 8 of the Lease (as amended by Section 11 of the Third
Amendment and Section 8 of the Fourth Amendment) shall be deleted and replaced
with “54.”

9.

Sixth Expansion Premises Utilities.  The Sixth Expansion Premises shall be
separately submetered and electricity to the Sixth Expansion Premises shall be
charged directly to Tenant by Landlord.  The Sixth Expansion Premises shall be
subject to the terms of Section 9(a) of the original Lease with respect to
Utilities.  

10.

Right to Extend Term.  For the avoidance of doubt, Tenant shall continue to have
the right to extend the Term of the Lease pursuant to Section 34 of the Lease
(as the same is amended by Section 9 of the Third Amendment.  Tenant may only
exercise its right to extend the Term of the Lease with respect to the entire
then-existing Premises.

11.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Seventh Amendment and that no Broker
brought about this transaction, other than Cushman & Wakefield.  Landlord and
Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Seventh Amendment.  

12.

OFAC.  Tenant and Landlord are currently (a) in compliance with and shall at all
times during the Term of the Lease remain in compliance with the regulations of
the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury
and any statute, executive order, or regulation relating thereto (collectively,
the “OFAC Rules”), (b) not listed on, and shall not during the term of the Lease
be listed on, the Specially Designated Nationals and Blocked Persons List,
Foreign Sanctions Evaders List or the Sectoral Sanctions Identifications List,
which are all maintained by OFAC and/or on any other similar list maintained by
OFAC or other governmental authority pursuant to any authorizing statute,
executive order, or regulation, and (c) not a person or entity with whom a U.S.
person is prohibited from conducting business under the OFAC Rules.

13.

Miscellaneous.

a.This Seventh Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Seventh
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

5

 

 

--------------------------------------------------------------------------------

 

b.This Seventh Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective successors and assigns.

c.This Seventh Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.  Electronic signatures shall be
deemed original signatures for purposes of this Seventh Amendment and all
matters related thereto, with such electronic signatures having the same legal
effect as original signatures.

d.Except as amended and/or modified by this Seventh Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Seventh Amendment.  In
the event of any conflict between the provisions of this Seventh Amendment and
the provisions of the Lease, the provisions of this Seventh Amendment shall
prevail.  Whether or not specifically amended by this Seventh Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Seventh Amendment.

[Signatures are on next page]




 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

6

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first above written.

 

TENANT:

 

SAGE THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:

/s/ Kimi Iguchi

Its:

CFO

 

 

LANDLORD:

 

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

 

By:

Alexandria Real Estate Equities, L.P.,

 

a Delaware limited partnership, managing member

 

By:

ARE-QRS CORP.,

 

a Maryland corporation,

 

general partner

 

 

By:

/s/ Jackie Klem

Its:

Sr. Vice President, RE Legal Affairs

 

 

 

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

7

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Sixth Expansion Premises

[ganbgk23qefc000008.jpg]

 

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Space Plan

[ganbgk23qefc000010.jpg]

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

B-1

 

 

--------------------------------------------------------------------------------

 

[ganbgk23qefc000012.jpg]

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

B-2

 

 

--------------------------------------------------------------------------------

 

[ganbgk23qefc000014.jpg]

 

 

 

[ganbgk23qefc000001.jpg]

729835103.3

B-3

 

 